DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-10, 12-16, and 18-22 are pending in the instant application.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendments obviate at least some of the objections to the specification, drawings, and claims and claim rejections under 35 USC § 112 noted in the prior Office Actions.  However, Applicant appears to have overlooked other objections and rejections, which are maintained and reproduced below in this Office Action.  To the extent that an objection or rejection under 35 USC § 112 appeared in the prior Office Actions but not in this Office Action, the objection or rejection is withdrawn.

Specification
The disclosure is objected to because of the following informalities:
It appears that not every instance of “data” has been corrected to place it into the plural form. Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” .
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities: The period following the last limitation appears on a separate line.  Appropriate correction is required.
Claims 8-10, 12, and 19-22 are objected to for dependency on claim 7.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 7, and 13, the only references to “parameterization” in the specification as filed are in paragraphs 8-10, 21-23, 34, 49-50, and 58.  In none of these places, as far as Examiner can tell, is there a reference to “at least one model and the at least one selected from the group [being] parameterized for [a] class of analytic operation and a business type and [being] parameterized for at least one data set”, as the independent claims now recite.  First, while the claims as originally filed discussed customization of the templates based on analytics needs of a customer, customization is not the same as parameterization.  Third, nowhere in the specification as filed is there any discussion of on what basis the templates, models, or any other entities disclosed are “parameterized”.  Second, assuming that the “group” means “transformation, evaluation, or deployment” (Examiner is interpreting the “group” to 
All dependent claims are rejected based on their dependency on a rejected base claim.

Claims 1-4, 6-10, 12-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 13 recite the limitation "the group".  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, “the group” shall continue to be construed to mean a group consisting of a transformation operation, model evaluation, and a model deployment step.
Claim 20 is rejected as indefinite for admitting of two different interpretations: (a) at least one of the parameterized analytics templates is selected from the set {(plurality of targeted parameterized analytics templates), (multiple target variables)}; and (b) the following things are selected: (i) at least one parameterized analytics template, from a plurality of such templates, and (ii) multiple target variables.  For purposes of examination, the latter interpretation will be adopted.
All claims dependent on a claim rejected under this section are rejected for being so dependent.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-10, 12-16, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achin et al. (US 20150339572) (“Achin”).
Regarding claim 7, Achin discloses “[a] system comprising:  
2 a processor (processor configured to execute the processor-executable instructions – Achin, paragraph 52);
memory configured to store processor-executable instructions [data bus connects the processor to the memory] – Achin, paragraph 52); and  
4 a non-transitory, computer-readable storage medium embodying computer program 5 code (computer-readable medium encoded with one or more programs – Achin, paragraph 301), the non-transitory, computer-readable storage medium being coupled to 6 the data bus (computer-readable medium is encoded with programs that, when executed on processors, perform methods [data bus connects the medium to the processor] – Achin, paragraph 301), the computer program code interacting with a plurality of 7 computer operations and comprising instructions executable by the processor 8 and configured for:  
9 providing an analytics workflow generation system to a data scientist, the analytics workflow 10 generation system comprising an analytics workflow user interface (user interface provides tools for monitoring and/or guiding the search of a predictive modeling space; data analysts [data scientists] may use the interface to guide the search by specifying the metrics to be used to evaluate and compare modeling solutions – Achin, paragraph 67);  
11 generating parameterized analytics templates via the analytics 12 workflow user interface (user interface provides tools for developing machine-executable templates for a library of modeling techniques – Achin, paragraph 68; template includes one or more predictive modeling algorithms, pre-processing steps, and post-processing steps, any of which may be parameterized – Achin, paragraph 71), wherein each parameterized analytics template comprises a class of analytic operation and one or more selection criteria associated with the class of analytic operation (library of predictive modeling techniques includes machine-executable templates encoding complete predictive modeling techniques; machine-executable template includes one or more predictive modeling algorithms [classes of analytic operation] – Achin, paragraph 71; template’s metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics or may indicate how well the corresponding modeling technique is expected to perform for a prediction problem involving target variables of a particular type [indication of performance = selection criterion] – id. at paragraph 74), each parameterized analytics template comprising targeted parameterized analytics that permit[] allowing additional and select parameterizing and configuration by an end user (algorithms, pre-processing steps, and/or post-processing steps in each machine-executable template may be parameterized – Achin, paragraph 71 [so, for instance, the pre-processing steps may be parameterized to generate a “parameterized template” and then the algorithm and post-processing steps may be parameterized to “allow[] additional and select parameterizing and configuration”]; template’s metadata includes characterizations of the process steps implemented by the corresponding modeling technique [so the templates comprise analytics that are targeted to a specific modeling technique] – id. at paragraph 75; modeling builders may be adapted manually by a user, and the user [end user] may manually adjust default tuning parameter values for techniques or tasks – id. at paragraph 99);
the class of analytic operation identifying:
at least one model from a class of models, wherein each class of models includes one of a plurality of regression models, a plurality of classification models, and a plurality of cluster analysis models (deductive rules for selecting predictive modeling procedures based on the suitability of the predictive modeling procedure may include selecting only classification techniques for consideration if the prediction problem includes a categorical target variable – Achin, paragraph 107);
wherein the at least one model and the at least one selected from [a] group [consisting of a transformation operation, model evaluation, and a model deployment step] are parameterized for the class of analytic operation and a business type and parameterized for at least one data set (machine-executable template may include one or more predictive modeling algorithms, and the algorithms may be parameterized – Achin, paragraph 65; template’s metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics or may indicate how well the corresponding modeling technique is expected to perform for a prediction problem involving target variables of a particular type [so the model including the deployment steps are parameterized for particular data sets and classes of problem] – id. at paragraph 74; based on outcomes predicted by predictive models, organizations can make decisions, adjust processes, or take other actions; for example, an insurance company might seek to build a predictive model that more accurately forecasts future claims – id. at paragraph 4 [so the template, being parameterized for certain datasets, functions more effectively in certain business settings]; data indicative of characteristics of prediction problems include data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, etc. [business type]) – id. at paragraph 83; at least a subset of predictive modeling procedures are selected [evaluated] based on the determined suitabilities of the selected modeling procedures for a prediction problem –id. at Figure 3, reference character 320; template’s metadata include characterizations of the processing steps [model deployment steps] implemented by the corresponding modeling technique, including the processing steps’ allowed data types, structure, and/or dimensionality – id. at paragraph 75);	a selection criteri[on]
15 publishing the parameterized analytics templates to a workflow storage repository (system users may use tools for developing machine-executable templates for the library [storage repository] to create new templates, thereby updating the library to reflect advances in predictive modeling research – Achin, paragraph 68);
selecting at least one published parameterized analytics template having the parameterized model and a selection from the group (a machine executable template may include one or more predictive modeling algorithms [parameterized model] – Achin, paragraph 65; template’s metadata include characterizations of the processing steps [model deployment steps/selection from the group] implemented by the corresponding modeling technique, including the processing steps’ allowed data types, structure, and/or dimensionality –id. at paragraph 75; at least a subset of the predictive modeling procedures is selected based on the determined suitabilities of the selected modeling procedures for the prediction problem – id. at reference character 320 [note that the templates encode complete predictive modeling techniques, see paragraph 71, and thus the templates are being selected]; deductive rules for selecting predictive modeling procedures based on the suitability of the predictive modeling procedure may include selecting only classification techniques for consideration if the prediction problem includes a categorical target variable – id. at paragraph 107 [class of analytics operation = predictive modeling; sub-class = classification; compare specification paragraph 6 (“[D]ata scientists are often needed to perform targeted and/or specialized predictive analytics operations such as predictive modeling (emphasis added).”)]); and
further parameterizing the at least one published parameterized analytics template based on a domain of the business type (fitting the models generated by selected predictive modeling procedures to a first portion of the data comprises tuning one or more parameters of the selected modeling procedure and/or one or more parameters of the generated models – Achin, paragraph 46; machine-executable template may include one or more predictive modeling algorithms, and the algorithms may be parameterized – id. at paragraph 65; fitting a predictive model to a prediction problem’s datasets may include tuning one or more hyper-parameters of the predictive modeling procedure that generates the predictive model – id. at paragraph 125 [since the prediction problem is characterized by its subject matter [domain of the business type], see paragraph 83, the tuning of the parameters is based thereon]; deductive rules for selecting predictive modeling procedures based on the suitability of the predictive modeling procedure may include selecting only classification techniques for consideration if the prediction problem includes a categorical target variable – id. at paragraph 107; determining the suitabilities of the predictive modeling procedures for the prediction problem is based at least in part on user input – id. at paragraph 29; user can modify one or more of the modeling techniques before the exploration engine begins executing the modeling techniques [i.e., the user can customize the parameterized templates before employing them] – id. at paragraph 156).”

Claim 1 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 13 is a non-transitory computer-readable medium claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 10, Achin discloses that “each parameterized analytic template comprises steps for a 3 particular domain and data sets (system users may update the template library to include proprietary predictive modeling techniques [that are optimized for that company’s data sets of interest] – Achin, paragraph 68).”

Claim 4 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a non-transitory computer-readable medium claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Achin discloses that “each parameterized analytic template comprises at least one of a data preparation 3 analytic template, a data modeling analytic template, a model evaluation 4 analytic template, and a model deployment analytic template (modeling technique library includes machine-executable templates encoding complete modeling techniques; a machine-executable template may include one or more predictive modeling algorithms – Achin, paragraph 65).”



Regarding claim 8, Achin discloses that “the instructions are further configured for:  
2 retrieving at least one parameterized analytics template from the workflow storage 3 repository (modeling technique library includes machine-executable templates encoding complete modeling techniques; machine-executable template may be applied to a user dataset [after retrieval from the library] – Achin, paragraph 65), the retrieving being performed by an end-user associated with a customer to solve a specific analytics need of the customer (modeling technique library includes machine-executable templates encoding complete modeling techniques; machine-executable template may be applied to a user dataset [after retrieval from the library] to generate potential predictive modeling solutions for the prediction problem represented by the dataset – Achin, paragraph 65).”

Claim 2 is a method claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 14 is a non-transitory computer-readable medium claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 12, Achin discloses that “the instructions are further configured for:
providing role-based authentication (user interface distinguishes among four types of users: administrators, technique developers, model builders, and observers; observers, for instance, may be prohibited from making any changes to data or initiating model-building – Achin, paragraph 178; Interface Services layers provide supporting facilities such as authentication – Achin, paragraph 253) so particular groups of 3 end-users have access to templates to solve analytic problems of a 4 domain of the user interface distinguishes among four types of users: administrators, technique developers, model builders, and observers; observers, for instance, may be prohibited from making any changes to data or initiating model-building – Achin, paragraph 178).”

Claim 6 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a non-transitory computer-readable medium claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 19, Achin discloses that “the instructions are further configured for using at least one published parameterized analytics template to access multiple data sources (predictive modeling system may assign unique IDs to dataset samples S [data source 1]; when a machine-executable template is executed on a dataset sample S, the template stores its modeling element ID, the dataset/sample ID, and the results of executing the template on the data sample in a storage structure [data source 2] accessible to the other templates – Achin, paragraph 140).”

Regarding claim 20, Achin discloses that “the instructions are further configured for: 
selecting at least one of the parameterized analytics templates from a plurality of parameterized analytics templates and multiple target variables (modeling technique library includes machine-executable templates encoding complete modeling techniques; a machine-executable template may be applied to a user dataset [after being selected from the library] to generate potential predictive modeling solutions for the prediction problem represented by the dataset – Achin, paragraph 65;template’s metadata may indicate how well the corresponding modeling technique is expected to perform for a prediction problem involving target variables of a particular type [implying that those target variables were previously selected] – Achin, paragraph 74).”


routing an analytics workflow to at least one of a regression analysis component, a classification analysis component, and a cluster analysis component based on analytic tasks (predictive modeling procedure may be eliminated from consideration based on the results of applying one or more deductive rules; for example, if the prediction problem includes a categorical target variable, only classification techniques may be selected for execution [i.e., the workflow is routed only to a classification analysis component] – Achin, paragraph 107).”

Claim Rejections - 35 USC § 103
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Achin in view of Phillipps et al. (US 20140358825) (“Phillipps”).
Regarding claim 21, Achin, as modified by Phillipps, discloses that “the instructions are further configured for: 
causing at least one database system operating in a distributed environment to perform at least one of computing aggregate summary statistics and creating a subsample of the aggregate summary statistics (module of executable code may be distributed over several different code segments and across several memory devices, and operational data may be embodied in any suitable form and organized within any suitable type of data structure – Phillipps, paragraph 31; display module may display statistics associated with features, instances, or attributes indicating how predictive an attribute was, a frequency an attribute occurred, etc. – id. at paragraph 96); and 
performing additional statistical and mathematical computations at one of an end-user module and a data scientist module to derive final predictive models (function generator module generates learned functions such as decision trees, support vector machines, and regression models [through statistical and mathematical computations], and a combiner module combines the learned functions and an extender module extends them to create extended learned functions [final predictive models], for instance a tree with various regression decisions at the roots and trees with support vector machine decision nodes extended by a Bayes classifier layer trained with a particular training set – Phillipps, paragraphs 169-171; machine learning module [data scientist module] may determine one or more machine learning results using machine learning – id. at paragraph 95l see also Figs. 4-5 [machine learning module contains, inter alia, function generator module]).” 
Achin and Phillipps are both in the field of predictive data analytics interfaces and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Achin to compute summary statistics and perform additional mathematical and statistical computations to derive final predictive models, as disclosed by Phillipps, with the predictable result that the models become fine-tuned to a form suitable for final use. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Response to Arguments
Applicant's arguments filed October 22, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first argues that the use of “data” as an “abstract mass noun” is appropriate, citing Merriam-Webster’s dictionary as support for this proposition.  Remarks at 11-12.  However, the term “data” is a Latinate plural form just as “genera,” “corpora,” and “bacteria” are.  Therefore, “data is” is incorrect for the same reason that “genera is,” “corpora is,” and “bacteria is” are incorrect.  See also Wash. St. U., Data/Datum, https://brians.wsu.edu/2016/05/24/data-datum/ (“[W]riters addressing an international audience of nonspecialists would probably be safer treating “data” as plural.”); APA Style Blog, Data Is, or Data Are?, https://blog.apastyle.org/apastyle/2012/07/data-is-or-data-are.html (“Scientific results are built upon testing things multiple times across multiple people, and we draw conclusions from the aggregate, not the individual, data points. Therefore, when referring to the collective results, be sure to use the plural form[.]”); IEEE Editorial Style Manual for Authors 20 (2021), http://journals.ieeeauthorcenter.ieee.org/wp-content/uploads/sites/7/IEEE-Editorial-Style-
Examiner already addressed Applicant’s argument that an ordinary artisan would not recognize the “subject matter of a prediction problem” to be equivalent to a “domain of a business type”, Remarks at 15-16, in the Advisory Action of November 9, 2021 (“Advisory Action”).  Examiner incorporates those remarks into this Office Action by this reference.
Applicant further argues that Achin merely discloses a single stage customization performed by system users/data scientists, whereas the claims as amended recite a two-stage customization performed by data scientists and by end users.  Remarks at 14-15.  However, first it must be noted that the claim does not require that the “end user” be a different person from the “data scientist.”  Second, there are multiple points in the method disclosed by Achin in which users may parameterize/customize the analytic templates.  For example, paragraph 67 discloses that data analysts (data scientists) may customize the system by specifying metrics that are to be used to compare and evaluate modeling solutions.  Furthermore, paragraph 68 states that users (including data scientists) may use tools to modify the machine-executable templates for a library of modeling techniques, and paragraph 71 indicates that the predictive modeling algorithms, pre-processing steps, and post-processing steps of each template can all be parameterized.  Paragraph 99 indicates that a set of modeling builders that build the predictive modeling techniques in the library may be adapted manually by an end user based on modeling results.  That is, a data scientist may parameterize the templates on the front end by specifying what metrics are important for a good solution to the problem at hand and specifying the processing parameters for the individual techniques, and an end user may then further customize and parameterize the templates on the back end based on the results of the modeling, which is as claimed.
Applicant then argues that Achin does not disclose “after further parameterizing the at least one published analytic template, performing a regression analysis, a classification analysis, and a cluster analysis of the at least one published parameterized analytics template”.  Remarks at 17.  However, this language does not appear in the claims.  Rather, the claims recite that a “class of analytic operation identifying at least one of the three models, not using all three models.  As noted above, Achin teaches this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125